Citation Nr: 1638856	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a left knee surgery manifested as traumatic arthritis from October 19, 2005 to December 3, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA), Regional Office (RO) that in pertinent part, continued and confirmed a 10 percent rating for the residuals of a left knee surgery (arthritis), and awarded a separate rating for instability of the left knee, effective September 14, 2005.

In a February 2014 decision and remand, the Board denied the Veteran's claim for an increased rating in excess of 10 percent for his service connected left knee disability from October 19, 2005 to December 3, 2007.  Additionally, the Board remanded the issues of entitlement to service connection for disorders involving the low back, bilateral hip, right knee and right foot.  While VA examinations were conducted for these issues in January 2015, these claims remain pending before the agency of original jurisdiction (AOJ) for proper development and adjudication; therefore, these issues are not before the Board at this time.  Also pursuant to the Board's February 2014 decision, the issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and depression, to include as secondary to the Veteran's service-connected left knee (or the medications taken for its treatment), and entitlement to temporary total ratings pursuant to 38 C.F.R. § 4.30 for periods of convalescence following left knee surgeries in 2008 and 2009, had been raised by the record, but had not been adjudicated by the AOJ.  These claims were referred back to the originating agency and are currently pending for proper development and adjudication, therefore, these issues are not before the Board at this time.

From the February 2014 decision, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) regarding the issue of an increased rating in excess of 10 percent for his service connected left knee disability from October 19, 2005 to December 3, 2007.  In a January 2015 Joint Motion for Remand (JMR) and Court Order, the Court vacated and remanded the Board's decision that denied entitlement to an evaluation in excess of 10 percent for a left knee disability from October 19, 2005 to December 3, 2007 for action consistent with the terms of the JMR.

The Board again denied the issue in a June 2015 decision, and the Veteran filed a timely appeal to the Court regarding the issue.  In a May 2016 JMR and Court Order, the Court vacated and remanded the Board's decision that denied entitlement to an evaluation in excess of 10 percent for a left knee disability from October 19, 2005 to December 3, 2007 for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service-connected left knee surgery manifested as traumatic arthritis from October 19, 2005 to December 3, 2007 warrants a rating higher than 10 percent.

The May 2016 Joint Motion indicates that the Board relied on an inadequate examination.  The examination was conducted in October 2005.  The Veteran had described flare-ups of his left knee which occurred every month and lasted for one to two days consisting of severe pain to incapacitation.  The JMR notes that when a Veteran experiences "flare-ups, an examiner is required to state whether pain 'could significantly limit functional ability during flare-ups.'  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (when pain is associated with movement, an adequate medical examination must opine on whether the pain could 'significantly limit functional ability' during a flare-up or as a result of repetitive use (quoting DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)."

The JMR indicates that the October 2005 examination report noted that range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance after repeated movement, but the examiner did not address whether there was additional functional loss due to pain on flare-ups.  Moreover, the JMR points out, "the Board did not address whether flare-ups resulted in functional loss that demonstrates a more severe disability picture than is conveyed by the range of motion measurements."

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a clarifying medical opinion from the October 2005 VA examiner.  If that examiner is no longer available, another examiner is requested to provide the opinion, with examination only if deemed necessary by the opinion provider.  The opinion provider is requested to address the following questions:

a. For the period from October 19, 2005 to December 3, 2007, please opine as to whether the Veteran's pain significantly limited his functional ability during flare-ups.  If so, please specifically describe how the Veteran's functional ability was limited during flare-ups; and 
b. For the period from October 19, 2005 to December 3, 2007, please describe the severity and functional loss attributable to the Veteran's symptomatology related to the removal of his left knee semilunar cartilage, namely, stiffness, swelling, crepitus, and effusion; and
c. For the period from October 19, 2005 to December 3, 2007, please identify the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  

2. Thereafter, the RO should re-adjudicate the claim. If any benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




